Name: Council Regulation (EC) No 750/95 of 31 March 1995 amending Regulation (EC) No 3364/94 laying down, for 1995, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of the Faroe Islands
 Type: Regulation
 Subject Matter: fisheries;  international law;  Europe;  maritime and inland waterway transport
 Date Published: nan

 1 . 4. 95 EN Official Journal of the European Communities No L 74/23 COUNCIL REGULATION (EC) No 750/95 of 31 March 1995 amending Regulation (EC) No 3364/94 laying down, for 1995 , certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of the Faroe Islands the Faroe Islands, of the other part (3), the Parties have had further consultations concerning their reciprocal fishing rights for 1995 ; Whereas these consultations have been concluded and, as a result, the abovementioned catch quota allocated to the Faroe Islands has been reduced ; Whereas it is for the Council to lay down the specific conditions under which such catches must be taken, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EC) No 3364/94 (2) allo ­ cates, for 1995, certain catch quotas to vessels flying the flag of the Faroe Islands in Community waters ; Whereas a catch quota of 7 410 tonnes of mackerel was allocated to the Faroe Islands in ICES divisions VI a and VII e, f and h for 1995 ; whereas this quota has to be reduced in order to reflect the reduction in the mackerel total allowable catch for these areas ; Whereas, in accordance with the procedure provided for in Article 2 of the Agreement on fisheries between the European Economic Community, of the one part, and the Government of Denmark and the Home Government of HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EC) No 3364/94, the figures relating to mackerel in ICES divisions VI a and VII e, f and h are hereby replaced by those set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1995. For the Council The President F. BAYROU (') OJ No L 389, 31 . 12. 1992, p . 1 . (2) OJ No L 363, 31 . 12. 1994, p. 50 . (3) OJ No L 226, 29. 8 . 1980, p. 12. No L 74/24 PEN Official Journal of the European Communities 1 . 4. 95 ANNEX Faroese catch quotas for 1995 Quota for Faroese vessels fishing in the Community zone Species Fishing zone : ICES Quantitysub-area/division (tonnes) Mackerel VI a ('), VII e, f and h 5 890 Q (') North of 56 ° 30' N. Q Of which 1 000 tonnes may be fished from 1 October to 31 December 1995 in Community waters in ICES division IV a.